Citation Nr: 0303453	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945 and from September 1951 to May 1970.  He died 
in April 1998.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which, in part, denied DIC 
based on service connection for the cause of the veteran's 
death.  In January 2001, the Board remanded the case to the 
RO for additional development.

The RO also denied DIC under the provisions of 38 U.S.C.A. 
§ 1318.  Because the Board is able to grant the claim for DIC 
based on service connection for the cause of the veteran's 
death, the DIC claim under 38 U.S.C.A. § 1318 is moot and 
will not be addressed.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for arthritis of the hips and lumbar spine (rated 
20 percent), calcified peritendinitis of the right shoulder 
(rated 10 percent), calcified peritendinitis of the left 
shoulder (rated 10 percent), anxiety reaction (rated 10 
percent), hiatal hernia (rated noncompensable), bilateral 
hearing loss (rated noncompensable), residuals of fractures 
of the 9th and possibly 10th right ribs (rated 
noncompensable), and a right leg keratitic lesion (rated 
noncompensable).  

2.  The immediate cause of the veteran's death many years 
after service was massive chest trauma due to a recent fall 
while using a walker, and a myocardial infarction (which 
happened subsequent to the fall and chest injury) contributed 
to death. 

3.  Service-connected arthritis of the hips and lumbar spine 
(one of the reasons the veteran had difficulty walking and 
used a walker) was a proximate cause of his fall with fatal 
chest trauma. 


CONCLUSION OF LAW

A service-connected disability was a cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.312  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1942 to December 1945, and in the Air Force from September 
1951 to May 1970, at which point he retired based on more 
than 22 years of service.  His service medical records show 
complaints related to multiple joint pain, fainting spells, 
and chest pain, although there was no clear diagnosis of 
generalized/systemic arthritis or cardiovascular/ 
cerebrovascular disease.  At his October 1969 separation 
examination, complaints included "bursitis" of most joints 
for years, fainting /syncope/ falling episodes, and chest 
pain.  He was then given special medical consultations, and 
on referral it was noted consideration should be given to 
potential problems such as rheumatoid arthritis, 
cerebrovascular arteriosclerosis, and angina pectoris.  The 
consultations did not find these specific problems.  
Diagnoses regarding the joints included shoulder tendinitis 
and hip arthritis.  He was found to have simple syncope (and 
not cerebrovascular disease) and dorsal outlet syndrome by 
physical examination.  Heart disease also was not found at 
the separation examination.

At a VA examination in July 1970, shortly after separation 
from service, the veteran complained of a three year history 
of chest pain.  Physical examination found no cardiovascular 
disease.  He also complained of multiple joint pain.  
Diagnoses included arthritis of both hips and calcific 
peritendinitis of both shoulders.  There were also other 
diagnoses of conditions for which the veteran was thereafter 
granted service connection.

A September 1970 RO decision granted service connection for 
arthritis of the hips and lumbar spine (rated 20 percent), 
calcified peritendinitis of the right shoulder (rated 10 
percent), calcified peritendinitis of the left shoulder 
(rated 10 percent), anxiety reaction (rated 10 percent), 
hiatal hernia (rated noncompensable), bilateral hearing loss 
(rated noncompensable), residuals of fractures of the 9th and 
possibly 10th right ribs (rated noncompensable), and a right 
leg keratitic lesion (rated noncompensable).

Thereafter, and for the remainder of his life, the veteran 
did not seek increased ratings for these service-connected 
disabilities, nor did he seek service connection for other 
conditions.  Additional medical records were not added to the 
file until after his death years later.

It appears that cardiovascular/cerebrovascular disease was 
diagnosed sometime in the 1980s (e.g., there is a history of 
heart valve replacement in 1986), and at some point he was 
diagnosed as having generalized or systemic arthritis.  
Private medical records from 1992 to 1998 show the veteran 
was treated for a variety of conditions.  In November 1992, 
he was seen with complaints of joint pain and swollen 
fingers, with an impression of migratory polyarthralgias of 
uncertain etiology.  He was followed-up for this, and in July 
1993 there was an impression of rheumatoid arthritis with 
secondary Sjogren's syndrome.  In August and September 1993, 
he indicated that he experienced significant neck and 
shoulder pain.  In July and September 1995 he complained of 
bilateral hand and wrist pain.  Records from April 1996 note 
a history of an aortic valve prosthesis being implanted in 
1986, and there were good prosthetic valve sounds and no 
aortic regurgitant; there was also mention of asymptomatic 
carotid arteriosclerotic occlusive disease.  Other medical 
records show that during his lifetime the veteran had 
cerebrovascular accidents (CVAs or strokes).  In April 1997, 
he complained of right knee pain, and there was an impression 
of right knee effusion.  X-rays from November 1997 indicated 
possible acute right upper and left lower lobe pneumonia.  X-
rays from January 1998 indicated critical stenosis of the 
right internal carotid artery, and moderate disease of the 
left internal carotid artery.  A stable chest with previous 
aortic valve replacement was also shown by X-ray in January 
1998.  Alveolar infiltrates within both lower lobes and the 
right middle lobe were also seen, but were indicated as 
possibly being old chronic lung changes.  An arteriogram 
given in February 1998 showed total occlusion of the right 
internal carotid artery and 30 percent stenosis on the left.  
There was good cross collateral filling to the right anterior 
cerebral artery from the left.  

A letter dated March 9, 1998 from a neurologist (Dr. Paulsen) 
to the veteran's family doctor (Dr. Williams) notes that the 
veteran had a history of cerebrovascular disease and 
cardiovascular disease, and also experienced seizures.  He 
was further indicated to have dysarthria and ataxia.

A March 11, 1998 prescription form, written by Dr. Williams, 
notes the veteran was being prescribed a 4-leg walker, and 
the form lists a diagnosis of "CVA."

Hospital records from The Baptist Hospital show that the 
veteran was admitted on April 4, 1998, after just having 
suffering a fall and sustaining a chest injury.  According to 
April 4, 1998 emergency room records, the veteran was brought 
to the hospital by ambulance, and in the emergency room he 
reported that he had been walking at home with his walker 
when he fell and hit his chest on a rock of a fireplace.  The 
hospital records show the resulting injury to the chest 
involved rib fractures and a left hemopneumothorax, and 
reportedly there was also a closed head injury from the fall.  
A chest tube was placed into his chest wall to expand his 
left lung.  He later suffered a myocardial infarction two 
days after being admitted to the hospital.  Following a brief 
period of improvement, his pulmonary functioning began to 
worsen and he died at the hospital on April 23, 1998.

The veteran's death certificate indicates that he died in 
April 1998 at the age of 73.  The immediate cause of death 
was listed as massive chest trauma due to or as a consequence 
of a fall.  A myocardial infarction was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  No autopsy was performed.

In September 1998, the veteran's widow (who married the 
veteran in 1949) filed her claim for DIC, claiming that the 
cause of death was service-connected.  In various statements 
she essentially argued that the veteran was service-connected 
for arthritis; he had been prescribed a walker because 
arthritis made it difficult to walk; and the use of the 
walker was implicated in the fall and fatal chest injury.  
The widow related that the falling incident occurred at home 
when the veteran, while using the walker and after adjusted 
the thermostat, attempted to turn around, at which point he 
fell and struck his chest on the rock edge of the fireplace.  
The veteran's widow directed attention to the April 4, 1998 
emergency room record in which the veteran's account of his 
fall, uttered shortly after the accident, was recorded.  The 
widow pointed out that when the veteran gave such history in 
the emergency room, he did not know he would die in the next 
few weeks from his injury, and he sure was not thinking about 
DIC.  The widow also noted that the heart attack, which 
contributed to the veteran's death, occurred subsequent to 
the fall and chest injury.

In a letter dated in September 1998, Dr. Scheib, a private 
physician who had treated the veteran, noted that the veteran 
had advanced erosive polyarthritis which required the use of 
a walker for safe locomotion.  The doctor asked that 
consideration be given to the widow's claim for DIC.
  
II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of the 
evidence necessary to substantiate her claim for DIC based on 
service connection for the cause of the veteran's death.  
Necessary identified medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and arteriosclerosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  This 
includes instances in which there is an additional increment 
of disability (i.e., aggravation) of a non-service-connected 
condition that is proximately due to or the result of an 
established service-connected disorder.  Allen v. Brown, 7 
Vet.App. 439 (1995).

During the veteran's lifetime, service connection was 
established for arthritis of the hips and lumbar spine (rated 
20 percent), calcified peritendonitis of the right shoulder 
(rated 10 percent), calcified peritendonitis of the left 
shoulder (rated 10 percent), anxiety reaction (rated 10 
percent), hiatal hernia (rated as noncompensable), high 
frequency bilateral hearing loss (rated noncompensable), 
residuals of fractures of the 9th and possibly 10th right ribs 
(rated noncompensable), and a right leg keratitic lesion 
(rated noncompensable).  His combined rating was 40 percent.

The veteran served his country in the military for over 22 
years before retiring in 1970.  He died in 1998, many years 
after service, and the primary cause of his death was massive 
chest trauma sustained in a fall at his home.  A contributing 
cause of death was a myocardial infarction (heart attack), 
although the heart attack occurred subsequent to the fall and 
chest injury.

The Board notes that the cause or causes of a fall are often 
difficult to pinpoint with any degree of certainty, as they 
generally are not actually observed by doctors or even lay 
witnesses.  Allegations that a service-connected disability 
caused a fall are often suspect when made long after the 
event.  Here, however, there is some credible evidence of 
what actually transpired in the veteran's case.  Upon 
arriving at the emergency room, he gave a spontaneous account 
of falling and sustaining a chest injury while walking at 
home with his walker.  As pointed out by his widow, this 
spontaneous account by the veteran, while seeking emergency 
treatment for serious injury, and without motivation of 
compensation, has the ring of truth.  The statements by the 
widow herself (who was married to the veteran for almost 50 
years), filling out the details of the falling episode, also 
appear credible.

From the available evidence, it may be found that difficulty 
with walking due to chronic health problems, and associated 
difficulty using a prescribed walker to help with ambulation, 
are the major reasons for the veteran falling and sustaining 
the fatal chest injury.  The question is whether a service-
connected condition was substantially involved in this 
difficulty with walking and need for a prescribed walker.  A 
prescription form from prior to the accident suggests the 
walker was for cerebrovascular disease, while a doctor's 
statement from after death relates that the walker was needed 
for polyarthritis.  No doubt the veteran was using the walker 
for difficulty walking because of multiple ailments.

Looking at the service records, including medical suspicions 
at the separation examination, one wonders whether the 
veteran's later diagnosed cerebrovascular disease and a 
generalized or systemic form or arthritis started in service, 
although more medical evidence would be required to answer 
this.  As the case now stands, cerebrovascular disease and a 
generalized or systemic form or arthritis have not been 
service-connected.  

However, the veteran was service-connected for some joint 
problems, most notably arthritis of the hips and lumbar 
spine.  The service-connected arthritis of the hips and 
lumbar spine appears to be a significant factor (along with 
other ailments) in the veteran's difficulty with ambulation 
and the need to use a walker to get about.  As already noted, 
difficulty walking and use of a walker were the primary 
reasons the veteran fell and sustained the fatal chest 
injury.  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds the service-
connected arthritis of the hips and lumbar spine may be 
implicated as a proximate cause of the fall with fatal chest 
injury.  It follows that a service-connected disability was a 
cause of death, and DIC based on service-connected death is 
warranted.


ORDER

DIC based on service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

